Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. The applicant argues for patentability on the basis of storing correlation results for subsequent offline processing; in other words, the applicant alleges novelty for the technique of post-processing of data. The argument is not persuasive.  The alleged difference is simply a matter of when the steps are performed but do not either change the actual apparatus nor the actual method of operation. The “wherein” clause only places an intended timing condition but no limitations on the particular structure of the apparatus nor on the actual steps to be performed by the method. According to the specification at page 6, “offline” is described as “i.e. by subsequently retrieving data samples from memory and processing those retrieved data sample.” Thus, the added limitation is encompassed by any subsequent retrieval of the correlation values and processing those retrieved correlation values.  While the specification further describes the possibility of disabling the front end processors, such front end processors are not even part of the claimed subject matter and thus do not affect the scope of the claimed subject matter. More particularly, the applicant argues that Singh processes correlation results sequentially and in real time.  The applicant does not provide any evidence to support the statement and therefore is representative of the applicant’s opinion since performing a plurality of searches sequentially does not equate to such an argument.  Insofar as the applicant’s clear re-phrasing of the scope of “offline,” the subsequent retrieval of correlation values from a memory and the processing thereof in Singh meets the scope of the claimed subject matter.  
Claim Interpretation
The applicant has added the following phrase to the independent claims, “wherein the processing of the array of correlation results is offline.” While it is not particularly clear what is “offline,” in light of the applicant’s statement in the specification at page 6, “offline” is described and thus defined by “i.e. by subsequently retrieving data samples from memory and processing those retrieved data sample.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states “operate on the same correlation results over the course of a plurality of different passes of the vector processor.” It is unclear what the metes and bounds of such encompass since it is not clear what constitutes “the same correlation results” or what “different passes” of the vector processor are intended to encompass. The claim language fails to clearly and definitely define the subject matter. The language “the same correlation results” lacks a proper antecedent basis. In light of the lack of clarity of the claim, it is not possible at this time to ascertain the scope of the claim language.
Claim Rejections - 35 USC § 102/103
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh et al (9,041,601).
Singh et al disclose a GNSS receiver 200 (3:8+) including a correlator 235 for providing correlation results, a memory processing unit 240 having a memory squeezing unit 250, an interface communicatively coupling the memory processing unit 240 to a memory 245, and memory 245, see for example FIGs. 2 and 3 and their description showing a portion of the GNSS receiver showing a two-way arrow between the memory 245 and the processing unit 240.  The GNSS receiver is configured to search for satellite signals including performing a plurality of searches sequentially. The GNSS receiver is further configured for storing a result from each search of the plurality of searches in a consecutive section of a memory. Further, the operations include detecting free sections in the memory, concatenating the free sections in the memory to yield a concatenated free section, and allocating the concatenated free section for performing an additional search.  Each search of the plurality of searches is a 3-dimensional search and includes searching for parameters of a satellite including (1) a ranging/PN code (2) for all code phases (3) for one Doppler hypothesis (4:40+).  Output of the correlation with the first code is stored in a first section of the memory 245. Similarly, outputs of various correlations with various codes are stored in different sections of the memory 245 (5:9+).  The correlator 235 is time-shared between correlations corresponding to each search. The correlator 235 performs correlations corresponding to the first search, and corresponding coherent data and non-coherent data are then stored in the first section of the memory 245. The coherent data and the non-coherent data together are referred to as a "result" of the first search. Similarly, the correlator 235 performs correlations corresponding to a second search and corresponding coherent data and non-coherent data are then stored in a second section of the memory 245. The memory 245 is communicatively coupled to the processor to enable searching for presence of the satellite signals in the received signal (5:52+).  The correlation results stored in the memory 245 are subsequently retrieved from the memory and processed to determine presence of the satellite signal, i.e., the processor analyzes the correlation results to identify a subset of the correlation results (6:64+). For example, a signal-to-noise ratio (SNR) is calculated based on the correlation results stored in the memory 245 and checked against the first threshold. If the SNR exceeds the first threshold then presence of the satellite signal is confirmed and the corresponding satellite is determined as a visible satellite (6:64+). This aspect meets the scope of identifying a subset of the correlation results. Furthermore, additional analysis of the correlation results is exemplified in FIG. 5 wherein the analysis may include comparing the SNR of the correlation results to additional thresholds in order to determine results which will be dropped.  The processor includes the memory squeezing unit 250, exemplified in FIG. 3, which can be a hardware controller that controls operation of the memory 245, 7:11+. The memory squeezing unit 250 includes various registers and gates, and hosts various algorithms to perform the searches in conjunction with the memory 245 and the correlator 235. The memory squeezing unit 250 detects free sections in the memory 245 by detecting termination of any number of searches or by detecting termination of any number of code phase searches or a combination of both. Any search from the searches can be referred to as the first search or the second search (7:22+). The memory squeezing unit 250 also uses valid bits to determine the number of free sections in the memory 245 corresponding to each search and the total number of free sections in the memory 245, 9:5+. When concatenating the free sections of the memory 245, the memory squeezing unit 250 combines unused memory blocks from dropped correlation results.  For concatenation of the free sections, the memory squeezing unit 250 moves the coherent data and the non-coherent data to free locations in the sections of the memory 245 above the ongoing section. Based on the applicant’s specification, “discarding the other correlation results may not require any active operation on memory. For example, where the first subset of correlation results is stored to further portion of memory, discarding the other correlation results may involve not storing the other correlation results in the further portion of memory” (34:37+) and thus, the dropping and moving of the correlation results equates to “discarding” the correlation results thereof.  However, it is noted that for purposes of the rejection, any and all correlation results that are considered above a noise level may be considered as being an identified subset and thus, no discarding of the results are necessary in the broadest reasonable interpretation of the claims since the claims lack any specific qualifications as to what is and what is not an identified subset and further in view of the teachings of Singh to identify satellites to be tracked as well as maintaining information on whether each group of code phases has been dropped or not via a bit wherein those values that are dropped  (8:10+). Upon identifying the correlation results, the GNSS receiver proceeds with further processing, such as tracking and determining position, with the identified subset of correlation values.  The correlation results which are not dropped are controlled by the memory squeezing unit for moving data results to free sections (9:5+).  This data may then be used for tracking the visible satellites (14:43+) in the conventional manner of determining a navigation solution. 
While it is believed that the teachings of Singh anticipate the claimed subject matter, particularly with respect to the discarding of data from a memory, alternatively, it would have been obvious to one having ordinary skill in the art to discard stored data that has no use, i.e. determined not to be representative of a visible satellite, or has expired in order to save space in the memory 245 which has a limited size and amount of storage space and to keep the portable navigation device of Singh of a small design to save resources and power. Memory management typically involves automatic and manual techniques for removing objects that are no longer needed from memory, e.g. a typical garbage collection (GC).
Singh shows the storage in a memory of correlation results from a search of satellite parameters and prior to any further processing such as tracking, pseudorange determination, and position determination: 
at 2:13+, “(t)he method also includes performing a plurality of searches sequentially. The method includes storing a result from each search of the plurality of searches in a corresponding allocated section of the plurality of sections of the memory;” 
at 5:9+, “(o)utput of the correlation with the first code is then stored in a first section of the memory 245 . . . outputs of various correlations with various codes are stored in different sections of the memory 245;” 
at 5:53+, “(t)he correlator 235 performs correlations corresponding to the first search, and corresponding coherent data and non-coherent data are then stored in the first section of the memory 245 . . . coherent data and the non-coherent data together are referred to as a "result" of the first search;” and 
at 15:35+, “(a)t step 1115, a result from each search is stored in a corresponding allocated section of the memory. The result includes coherent and non-coherent integration data which are stored in the memory.” 
Singh further discloses: 
at 6:64+, “(t)he correlation results stored in the memory 245 are processed to determine presence of the satellite signal . . . a signal-to-noise ratio (SNR) is calculated based on the correlation results stored in the memory 245 and checked against the first threshold;” 
As shown in FIGs. 2 and 3, there is a two-way arrow between the memory 245 and the memory processing unit 240 which clearly suggests the processing unit being configured to write data to the memory as well as retrieve data from the memory. The selection of the visible satellites encompasses the analysis of the stored correlation results to determine a subset of correlation results, i.e. those satellites determined to be “visible” and used for tracking. Tracking the visible satellite at the higher resolution enables the receiver to find position of the receiver with higher accuracy in three-dimensional (3D) position co-ordinates. As is evident, the correlation results are further analyzed. Moreover, the detection of the presence of data from a satellite is performed subsequent to the storage of the correlation results, see for example 5:52-65, 6:21-36, 6:64-7:5. As there is nothing to define what constitutes the identification of a subset and a subset includes the set, the stored correlation values are both retained in the memory for the extent of time necessary to complete any further processing thereof and since the correlation values encompass only those visible satellites required for a position determination there is no need to discard any.  In light of such an interpretation, the scope of the claims is deemed to be met. Furthermore, according to the applicant’s specification “discarding the other correlation results may not require any active operation on memory. For example, where the first subset of correlation results is stored to further portion of memory, discarding the other correlation results may involve not storing the other correlation results in the further portion of memory” (34:37+). Thus, the scope of the claimed step of “discarding” is encompassed by the teachings of the instant specification as not requiring “any active operation on memory” but merely marking a portion of the memory or moving an identified portion to further portion. Finally, in order for Singh to operate the code phase state maintenance algorithm, the memory squeezing unit retrieves samples from adjacent groups before and after the sample of group code phases in order to ascertain whether code phases are to be dropped.  In order to retrieve the samples prior to and subsequent to a current sample, it is inherent that the samples are necessarily retrieved from the memory. Moreover, the memory squeezing unit maintains information on whether each group of the code phases has been dropped or not, thus providing a marking thereof such that free sections in the memory are concatenated and allocated for further processing results.
The amendment adds language to each of the independent claims comprising “wherein the processing of the array of correlation results is offline.” According to the specification at page 6, “offline” is described as “i.e. by subsequently retrieving data samples from memory and processing those retrieved data sample.” Thus, by the applicant’s own definition, the added limitation regarding the scope of “offline” is encompassed simply by any subsequent retrieval of the correlation values and processing those retrieved correlation values. Since the stored correlation results are subsequently retrieved and processed to ultimately determine at least a position in Singh, the added language is deemed to be met. Even assuming arguendo, that a front end is powered down, such components are not part of the claimed subject matter and thus do not change the structure of the claimed subject matter or the performance of the steps. 
While it is believed that the teachings of Singh anticipate the claimed subject matter, particularly with respect to the discarding of data from a memory, alternatively, it would have been obvious to one having ordinary skill in the art to discard stored data that has no use, i.e. determined not to be representative of a visible satellite, or has expired in order to save space in the memory 245 which has a limited size and amount of storage space and to keep the portable navigation device of Singh of a small design to save resources and power. Memory management typically involves automatic and manual techniques for removing objects that are no longer needed from memory, e.g. a typical garbage collection (GC). The dependent claims are disclosed and/or anticipated by the teachings of Singh.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gronemeyer (20060208943) discloses a device, see FIG. 3, comprising: a GPS subsystem 301 including an RF processing module 310 [0028] and control logic 320; host processing system 300 including control circuitry 340 capable of controlling power to the front end [0031], a memory interface 330, and memory 332; and a post-processing system 350 including a position processing module 354. FIG. 2 exemplifies the conventionality of receiving GPS signals, storing data corresponding to the received GPS signals, subsequently transferring the stored data to a post processing system which processes the data to determine position information. The host system 300 includes control circuitry 340 for controlling when to power and enable the GPS subsystem 301. Thus, in order to conserve power, the host control circuitry 340 may be used to turn off the RF front end 312 at all times except for the relatively small period of time during which samples are being received.  The post-processing system 350 may include an off-line host application, and in addition, the post-processing system 350 includes a position processing module 354 for processing the GPS data from the nonvolatile memory 332 [0036]. The position processing module 354 may also include the functionality to process the captured GPS samples with the ephemeris and/or almanac data and any other data from the host system 300 and compute an accurate position and time from this data [0039].
As noted previously, Abraham et al (20060209935) disclose the conventionality of storing correlation values for subsequent processing of the group of correlation values.
As previously noted, Jia et al (20090002227) disclose a conventional GNSS front end and the conventionality of receiving GNSS signals at such wherein the received signals are converted to baseband and digitized [0021]. The signals are correlated in correlators with a locally generated PN code. As shown in FIG. 2, the device is exemplified by GNSS receiver 202 having an internal memory 204 which interfaces to an external memory 208 via Direct Memory Access controller 206 [0023]. The external memory 208 may be used to store large sets of one millisecond correlation values while the small embedded memory 204 stores a smaller set of the correlation values downloaded from the shared memory 208 through DMA 206 and which is being used in current processing or integration [0024]. Jia et al further show the storage of information at different levels of processing in the external memory [0025]. The DMA may transfer the correlated values (I/Q values) outputted by the correlators to the shared memory for later processing, e.g., by the DSP. This may be done by first temporarily storing the correlated values in embedded on-chip memory, and then having the DMA transfer the correlation values from the on-chip memory to the shared memory, equivalent to batch processing [0028]. Thus, Jia et al also show the conventionality of storing correlation values and subsequently retrieving the correlation values/data samples from the external memory and further processing those retrieved correlation values/data samples at a later time, meeting the scope of the offline processing.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646